DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 10, 16 and 17 are objected to because of the following informalities:
Examiner suggests that the claims be amended as follow:

9. The method of claim 8, wherein the electrically conductive layer is selected from a group consisting of: transparent conductive oxides, thin metallic coatings, networks of conductive nanoparticles 
10. The method of claim 8, wherein the outer substrate is selected from a group consisting of: glass 
16. The electrochromic multi-layer stack of claim 11, wherein the electrically conductive layer is selected from the group consisting of: transparent conductive oxides, thin metallic coatings, networks of conductive nanoparticles 
17. The electrochromic multi-layer stack of claim 11, wherein the outer substrate is selected from the group consisting of: glass 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9,823,535.   This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160336622).
With respect to claim 11, Zhang discloses, in Figure 1, a thin film (reference number 4, Figure 1, Para.[0036]) comprising crystalline hexagonal tungsten trioxide nanostructures (Para.[0109], [0015], [0124]);
an electrically conductive layer (i.g., electrode layer 1 of Figure 1);
wherein the thin film does not comprise a binder.  Zhang discloses the claim 11 invention, except for an outer substrate, but it would be obvious to one having ordinary skill in the art before the effective filing day of the claimed invention to add a substrate to one of the electrode (1 of Figure 1) of Zhang device since the substrate is only for supporting purpose and having substrate does not affect the functionality of the device.

With respect to claim 12, Applicant claim 12 do not distinguish over the Zhang reference regardless of the method used to form the crystalline hexagonal tungsten oxide nanostructures because only the final product is relevant, not the method of making such as “hydrothermal synthesis followed by size reduction via grinding”.  It should be noted that the method of forming the device, such as “hydrothermal synthesis followed by size reduction via grinding”, is not germane to the issue of patentability of the device itself.
Note that a "product by method" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by method" claim, and not the patentability of the method, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by method" claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e).  Therefore, this limitation has not been given patentable weight.

With respect to claim 14, Zhang discloses the multi-layer stack used in electrochemical device as described in claim 11 above.  It is known that electrochromic device is a form of electrochemical device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

With respect to claims 13 and 17, Zhang disclose the multi-layer stack of claim 11 as described above, except for the substrate material is comprises of glass or plastic or a material with a softening point less than 600oC.  However, glass or plastic or a material with a softening point less than 600oC are common material used for forming substrate.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to alternatively use common materials for forming substrate.

With respect to claim 16, Zhang discloses the multi-layer stack of claim 11, wherein the electrically conductive layer is selected from the group consisting of: transparent conductive oxides, thin metallic coatings, networks of conductive nanoparticles (e.g., rods, tubes, dots), conductive metal nitrides, and composite conductors (see Figure 1, thin film electrode 1, Para. [0112]).

Allowable Subject Matter
	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872